Citation Nr: 1436898	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an earlier effective date for an increased rating for arteriosclerotic heart disease, rated as 60 percent disabling from June 30, 2006 to September 30, 2008.

2.  Entitlement to an earlier effective date for an increased rating for arteriosclerotic heart disease, rated as 100 percent disabling from September 30, 2008.

3.  Entitlement to an earlier effective date for an increased rating for arteriosclerotic heart disease, rated as 30 percent disabling from August 29, 2003 to June 30, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1983, January 1991 to May 1991, and from April 1992 to December 2001.  

These matters initially came before he Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii.  Jurisdiction was subsequently transferred to the RO in Seattle, Washington.

In December 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

In April 2012, the Board remanded the matters herein decided for additional development.  The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the Agency of Original Jurisdiction (AOJ) is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to an earlier effective date for an increased rating for arteriosclerotic heart disease, rated as 30 percent disabling from August 29, 2003 to June 30, 2006 is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1. A claim for an increased rating was received on September 30, 2008.

2. A June 20, 3006 VA treatment record reflected an increase in pathology of arteriosclerotic heart disease of left ventricular ejection fraction of 47 percent.  

3.  A May 2009 VA examination reflected an increase in pathology of arteriosclerotic heart disease of MET level of 3.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to June 30, 2006, for the assignment of a 60 percent rating for arteriosclerotic heart disease are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

2. The criteria for an effective date prior to September 30, 2008, for the assignment of a 100 percent rating for arteriosclerotic heart disease are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Nevertheless, the Board notes that such notice is unnecessary in this case. The Veteran is challenging the effective dates for the grant of increased ratings for arteriosclerotic heart disease in a June 2009 rating decision. If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105 (d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required). Thus, the Board finds that, under the holding in VAOPGCPREC 8-03 and in Dingess, further notice from VA to the Veteran is not required with regard to his claims for earlier effective dates.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim. He has not identified any outstanding evidence that is relevant to the claims being decided herein. VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a Statement of the Case, which informed them of the laws and regulations relevant to the Veteran's claims.

Pursuant to the April 2012 action, the AOJ reviewed the August 2003 VA examination report and issued a rating decision in October 2012 awarding a rating of 30 percent for the period from August 29, 2003, to June 30, 2006, in compliance with the Board's remand instructions.  Stegall, 11 Vet. App. at 271

During the December 2011 Board hearing, the Veterans Law Judge clarified the issues on appeal, explained the regulations pertaining to effective dates as it applies to the facts of the Veteran's case, and clarified factual issues that would assist in evaluation of the case. The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing. See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Analysis


The issue on appeal may be addressed in two separate manners.  The issues may be viewed as a multi-tiered staged rating or as an earlier effective date issue.  However, the results are the same.  The Board must review dates of claim, whether any decisions became final and dates showing increase in disability.  Ultimately, rating evaluations are based upon facts found.  See, 38 U.S.C.A. § 5110(a)(b).  When determining if there is a claim, the Board must consider the possibility of formal claims, informal claims and claims as defined under 38 C.F.R. § 3.157 (2013).

The effective date of an award of increased compensation to a Veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year of such date.  Otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 3.400(o)(2).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).

Pertinent to the current claims, the Veteran's arteriosclerotic heart disease is rated under 38 C.F.R. § 4.104 Diagnostic Code 7005.  Under this code, a 10 percent rating contemplates workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray is required for a 30 percent rating.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

The Veteran was granted service connection for arteriosclerotic heart disease in November 2001.  The RO assigned a noncompensable rating, effective January 1, 2002, the day following his discharge from service.  The Veteran was notified of this rating decision in January 2002.

In January 2002, the Veteran requested re-evaluation of the heart disability.   He subsequently submitted a notice of in December 2002.  The RO issued a statement of the case in July 2003, but the Veteran did not submit a timely form 9, Appeal to the Board, perfecting an appeal as to this issue.

In March 2006, the Veteran filed a claim for service connection for diabetes and for increased rating for his service-connected disabilities, to include arteriosclerotic heart disease.  In a June 2006 rating decision, the RO continued the noncompensable rating for arteriosclerotic heart disease.  

In a June 2009 rating decision, the RO granted a 60 percent rating for arteriosclerotic heart disease effective June 30, 2006-the date of VA treatment records documenting cardiac stress test findings of left ventricular enlargement with ejection fraction of 47 percent.  The RO also awarded a 100 percent rating for the disability effective the September 30, 2008 date of claim based on a 2009 VA examination demonstrating a MET level of 3.  The Veteran appealed this decision, arguing, in essence, that he should be granted a 100 percent rating effective February 2002.  

During the Veteran's December 2011 Board hearing, the Veteran reported that his symptoms had been essentially the same since 2001, and expressed his belief that the VA delays in providing him examinations and treatment entitled him to an earlier effective date for this disability.

As noted in the Board's April 2012 rating decision, the Veteran was afforded a VA examination in August 2003; however, the RO failed to issue a supplemental statement of the case readjudicating the claim for increase based upon this new evidence.  In order the protect the Veteran's procedural due process, the Board remanded this case so that the RO could readjudicate the claim for increase.  In an October 2012 the AOJ issued a rating decision assigning a 30 percent rating for arteriosclerotic heart disease, effective the August 29, 2003 date of examination. 

Here, the Board can find no legal basis to award earlier effective dates for the staged ratings.  Subsequent to the June 2006 rating decision, there is no document evidencing that the Veteran wished to file a claim for increase of his service-connected arteriosclerotic heart disease prior to the September 2008 date of claim.  The RO also set an effective date for the 60 percent rating on the basis of evidence documenting worsening disability in June 2006, when studies revealed an ejection fraction of 47 percent.  Here, the AOJ assigned a staged rating based upon facts found.  In essence, during this long appeal period, the Veteran's disability changed in character and the evaluations were revised upward with each objective claim.  The argument that the 100 percent evaluation should be assigned retroactively to the initial grant of service connection is without legal or factual merit.  The argument that delays in scheduling examinations somehow impacted the appellant is equally without merit.  During the intervening years there were examinations disclclosing the degree of his impairment.  The appellant has submitted no evidence that conflicts with the evidence of record.  

Stated differently, based upon facts found, the severity of the disability changed over time and the evaluations were modified based upon such facts.

As regards the effective date of the 100 percent rating, as noted above, such rating is warranted with chronic congestive heart failure, or where workload of 3 METS or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  There is no evidence of record documenting worsening disability meeting the criteria of a 100 percent rating until the May 2009 VA examination conducted pursuant to the Veteran's September 2008 claim.  Accordingly the Board likewise finds that an effective date earlier than the September 30, 2008 date of receipt of claim for assignment of a 100 percent rating is not warranted.

The preponderance of the evidence is against the claims; there is no doubt to be resolved.


ORDER

Entitlement to an earlier effective date for an increased rating for arteriosclerotic heart disease rated as 60 percent disabling form June 30, 2006 to September 30, 2008 is denied.

Entitlement to an earlier effective date for an increased rating for arteriosclerotic heart disease rated as 100 percent disabling from September 30, 2008 is denied.


REMAND

In a rating decision dated in October 2012, the AOJ assigned a 30 percent rating for arteriosclerotic heart disease, effective August 29, 2003.  In November 2012, the Veteran submitted a notice of disagreement with that determination, indicating that he disagreed with the 2003 effective date. A statement of the case has not been issued. Under these circumstances, a statement of the case must be issued. See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to issue a statement of the case for the issue of entitlement to an effective date earlier than August 29, 2003 for the award of a 30 percent rating for arteriosclerotic heart disease. If the Veteran perfects an appeal, the claim should be certified to the Board and after any necessary development has been completed. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.    2012).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


